1
                                                                                    JS-6
2
3
4
5
6
7
8
                              UNITED STATES DISTRICT COURT
9
                             CENTRAL DISTRICT OF CALIFORNIA
10
11   DEE A. R.,                                 )     NO. CV 18-3315-AGR
                                                )
12                             Plaintiff,       )
                                                )     JUDGMENT
13                vs.                           )
                                                )
14   NANCY A. BERRYHILL, Acting                 )
     Commissioner of Social Security,           )
15                                              )
                               Defendant.       )
16                                              )
17
18         IT IS HEREBY ADJUDGED that the decision of the Commissioner is reversed
19   in part for the period June 2, 2009 through August 12, 2010 and the matter is
20   remanded for reconsideration of Plaintiff’s disability for a closed period of benefits
21   during that same time frame. In all other respects, the decision of the ALJ is affirmed.
22
23
24   DATED: March 26, 2019
                                                     ALICIA G. ROSENBERG
25                                                  United States Magistrate Judge
26
27
28
